Exhibit 10.3

 
GENERAL SECURITY AGREEMENT
 


 
THIS SECURITY AGREEMENT dated for reference the 21st day of May, 2014.
 
 
FROM:
 
BC NORTHERN LIGHTS ENTERPRISES LTD., a company incorporated under the laws of
British Columbia, having a registered and records office at #201 - 130 Brew
Street, Port Moody BC V3H 0E3 Canada


("BCNL")


AND
 
W3 METAL INC., a company incorporated under the laws of British Columbia, having
a registered and records office at #201 - 130 Brew Street, Port Moody BC V3H 0E3
Canada


("W3")


AND
 
URBAN CULTIVATOR INC., a company incorporated under the laws of British
Columbia, having a registered and records office at #201 - 130 Brew Street, Port
Moody BC V3H 0E3 Canada


("UC")
 
(BCNL, W3 and UC are collectively the "Debtor")
 
TO:
 
PLACER DEL MAR, LTD., having an address at 302 Washington St, San Diego, CA
92103, United States, on behalf of itself and those persons listed as “Buyers”
on the Schedule of Buyers attached to that certain Securities Purchase Agreement
dated of even date herewith by and among Placer Del Mar Ltd. and the Buyers,
together,
 
 (the "Secured Party")
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS Placer Del Mar Ltd., the Debtor and certain others are parties to a Term
Sheet dated for reference May 5, 2014, as amended, varied, supplemented,
restated, renewed or replaced at any time and from time to time (the "Term
Sheet"), for which this Agreement is a condition precedent for funding.
 
WHEREAS, pursuant to that certain bridge loan agreement dated as of even date
herewith between the Lender and the Debtor (the “Bridge Loan Agreement”), the
Lender has agreed to lend (i) initially, the sum of $400,000 and (ii) on the
last working day of each month beginning May 30, 2014 until the earlier of
August 29, 2014 and the date the Transactions are concluded additional temporary
loans in the principal amount of up to $120,000 each to the Borrowers (together,
the “Bridge Loan”); and
 
FOR VALUE RECEIVED, the Debtor covenants, agrees, warrants, represents,
acknowledges, and confirms to and with the Secured Party and creates and grants
the mortgages, charges, transfers, assignments, and security interests as
follows:
 
1.  
Security Interest

 
As security for the payment and performance of the Obligations (as defined in
paragraph 3), the Debtor, jointly and severally, subject to the exceptions set
out in paragraph 2, does:
 
1.1  
Grant to the Secured Party a security interest in, and mortgages, charges,
transfers and assigns absolutely, all of the Debtor's present and after acquired
personal property, and all personal property in which the Debtor has rights, of
whatever nature or kind and wherever situate, including, without limitation, all
of the following now owned or in future owned or acquired by or on behalf of the
Debtor:

 
(a)  
all goods, including:

 
(i)  
all inventory of whatever kind and wherever situate, including, without
limitation, goods acquired or held for sale or lease or furnished or to be
furnished under contracts of rental or service, all raw materials, work in
progress, finished goods, returned goods, repossessed goods, and all packaging
materials, supplies, and containers relating to or used or consumed in
connection with any of the foregoing (collectively the "Inventory");

 
(ii)  
all equipment of whatever kind and wherever situate, including, without
limitation, all machinery, tools, apparatus, plant, fixtures, furniture,
furnishings, chattels, motor vehicles, vessels, and other tangible personal
property of whatever nature or kind (collectively the "Equipment");

 
(b)  
all book accounts and book debts and generally all accounts, debts, dues,
claims, choses in action, and demands of every nature and kind however arising
or secured including letters of credit and advices of credit, which are now due,
owing, or accruing, or growing due to, or owned by, or which may in future
become due, owing, or accruing, or growing due to, or owned by the Debtor (the
"Accounts");

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
all contractual rights, insurance claims, licenses, goodwill, patents,
trademarks, trade names, copyrights, and other industrial or intellectual
property of the Debtor or in which the Debtor has an interest, all other choses
in action of the Debtor of every kind which now are, or which may in future be,
due or owing to or owned by the Debtor, and all other intangible property of the
Debtor which is not Accounts, Chattel Paper, Instruments, Documents of Title,
Investment Property, or Money;

 
(d)  
all Money;

 
(e)  
all property described in Schedule A to this Agreement, or in any schedule now
or at any time in future annexed to this Agreement or agreed to form part of
this Agreement;

 
(f)  
the undertaking of the Debtor;

 
(g)  
all Chattel Paper, Documents of Title (whether negotiable or not), Instruments,
Intangibles, Licenses and Investment Property now owned or in future owned or
acquired by or on behalf of the Debtor (including those returned to or
repossessed by the Debtor) and all other goods of the Debtor that are not
Equipment, Inventory, or Accounts;

 
(h)  
all proceeds, renewals, and accretions, and substitutions of any of the
foregoing; and

 
(i)  
all deeds, documents, writings, papers, books of account, and other books and
electronically recorded data relating to any of the foregoing or by which any of
the foregoing is or may in future be secured, evidenced, acknowledged, or made
payable.

 
1.2  
Charge as and by way of a floating charge to and in favour of the Secured Party,
and grant to the Secured Party a security interest, mortgage, and charge in and
to:

 
(a)  
all the Debtor's right, title, and interest in and to all its presently owned or
held and after acquired or held real, immovable, and leasehold property and all
interests therein, and all easements, rights-of-way, privileges, benefits,
licenses, improvements, and rights whether connected therewith or appurtenant
thereto or separately owned or held, including all structures, plant, and other
fixtures (collectively the "Real Property"); and

 
(b)  
all property, assets, and undertakings of the Debtor, both present and future,
of whatever nature or kind and wherever situate, and all Proceeds thereof and
therefrom,

 
other than any of its property, assets, and undertakings otherwise validly and
effectively subject to the charges and security interests in favour of the
Secured Party created under paragraph 1.1A of this Agreement. This charge
attaches immediately upon the Debtor acquiring any rights in any of that
property.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3  
Mortgage and charge as and by way of a fixed and specific charge to and in
favour of the Secured Party, and assign and transfer to the Secured Party and
grant to the Secured Party, by way of mortgage, charge, assignment, and
transfer, a security interest in all of the Debtor's right, title, and interest,
both present and future, in and to all of its presently owned or held and after
acquired or held property which:

 
(a)  
is or in future becomes a fixture, or

 
(b)  
constitutes a license, quota, permit or other similar right or benefit, or
crops.

 
1.4  
The mortgages, charges, assignments, transfers, and security interests created
or granted under paragraphs 1.1, 1.2, and 1.3 of this Agreement are collectively
called the "Security Interest", and all property, assets, interests, and
undertakings (including Proceeds) subject to the Security Interest or otherwise
charged or secured by this Agreement or expressed to be charged, assigned or
transferred, or secured by any instruments supplemental to this Agreement or in
implementation of this Agreement are collectively called the "Collateral".

 
2.  
Exceptions and Definitions

 
The Security Interest granted by this Agreement shall not extend or apply to and
the Collateral shall not extend to the last day of the term of any lease or
agreement to lease Real Property, but upon the enforcement of the Security
Interest the Debtor shall stand possessed of such last day in trust to assign
and dispose thereof as the Secured Party shall direct.
 
The terms "Chattel Paper", "Document of Title", "Equipment", "Consumer Goods",
"Instrument", "Intangible", "Investment Property", "Licenses", "Proceeds",
"Inventory", "Accessions", "Money", "financing statement", "financing change
statement", "verification statement", and "control" shall, unless otherwise
defined in this Agreement or otherwise required by the context, be interpreted
according to their respective meanings as set out in the British Columbia
Personal Property Security Act, as amended.
 
Any reference in this Agreement to "Collateral" shall, unless the context
otherwise requires, be deemed a reference to "Collateral or any part thereof".
The Collateral shall not include consumer goods of the Debtor.
 
The term "Proceeds", whenever used and interpreted as above, shall by way of
example include trade-ins, equipment, cash, bank accounts, notes, chattel paper,
goods, contract rights, accounts, and any other personal property or obligation
received when such collateral or proceeds are sold, exchanged, collected, or
otherwise disposed of. The term "license" means any license or similar right at
any time owned or held by the Debtor including without limitation a "license" as
defined in the Act, and the meaning of the term "crops" whenever used in this
Agreement includes but is not limited to "crops" as defined in the Act.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Obligations Secured

 
This Agreement and the Security Interest are in addition to and not in
substitution for any other security interest now or in future held by the
Secured Party from the Debtor or from any other person and shall be general and
continuing security for the payment of all indebtedness and liability of the
Debtor to the Secured Party (including interest thereon), present or future,
absolute or contingent, joint or several, direct or indirect, matured or not,
extended or renewed, wherever and however incurred, and any ultimate balance
thereof, including all advances on current or running account and all future
advances and re-advances, and whether the same is from time to time reduced and
thereafter increased or entirely extinguished and thereafter incurred again, and
whether the Debtor be bound alone or with another or others, and whether as
principal or surety, and for the performance and satisfaction of all obligations
of the Debtor to the Secured Party, whether or not contained in this Agreement,
and whether the Debtor be bound alone or with another or others (all of which
indebtedness, liability, and obligations are collectively the "Obligations").
 
4.  
Prohibitions

 
Without the prior written consent of the Secured Party, the Debtor shall not and
shall not have power to:
 
(a)  
grant, create, or permit to be created any security interest in, charge,
encumbrance, or lien over, or claim against any of its property, assets, or
undertakings that rank or could rank in priority to or pari passu with the
Security Interest, save and except for any refinancing of the operating line of
credit of the Debtor with the Royal Bank of Canada;

 
(b)  
grant, sell, or otherwise assign its Chattel Paper; or

 
(c)  
issue or have outstanding at any time any secured or unsecured bonds,
debentures, debenture stock, or other evidences of indebtedness of the Debtor or
of any predecessor in title of the Debtor issued under a trust deed or other
instrument running in favour of a trustee.

 
5.  
Attachment

 
The Debtor acknowledges and confirms that:
 
(a)  
there is no intention to delay the time of attachment of the Security Interest
created by this Agreement, and the Security Interest shall attach at the
earliest time permissible under the laws governing this Agreement;

 
(b)  
that value has been given; and

 
(c)  
that the Debtor has (or in the case of any after acquired property, will have at
the time of acquisition) rights in the Collateral.

 
 
 

--------------------------------------------------------------------------------

 
 
6.  
Representations and Warranties

 
6.1  
The Debtor represents and warrants to the Secured Party that:

 
(a)  
if the Debtor is a company or a partnership, this Agreement is granted in
accordance with resolutions of the directors (and of the shareholders as
applicable) or of the partners, as the case may be, of the Debtor, and that all
other matters and things have been done and performed so as to authorize and
make the execution and delivery of this Agreement, and the performance of the
Debtor's obligations hereunder, legal, valid, and binding;

 
(b)  
the Debtor lawfully owns and possesses all presently held Collateral and has
good title thereto, free from all security interests, charges, encumbrances,
liens, and claims, save only the charges or security interests, if any, shown in
any schedule to this Agreement and those consented to in writing by the Secured
Party, and the Debtor has good right and lawful authority to grant a security
interest in the Collateral as provided by this Agreement;

 
(c)  
where the Collateral includes Accounts, Chattel Paper, or Instruments, each is
enforceable in accordance with its terms against the party obligated thereunder,
and that the Debtor has fully and accurately disclosed to the Secured Party the
amount owing thereunder and any other relevant information concerning liability
for payment thereunder;

 
 
 

--------------------------------------------------------------------------------

 
 
(d)  
where the Collateral includes investment property, the Debtor has not given
control of the investment property to any person; and

 
(e)  
for goods constituting Collateral, the Debtor has in this Agreement or elsewhere
fully and accurately disclosed to the Secured Party the locations thereof and of
the business operations and records of the Debtor.

 
7.  
Covenants of the Debtor

 
7.1  
The Debtor covenants with the Secured Party that at all times while this
Agreement remains in effect the Debtor shall:

 
(a)  
defend the title to the Collateral for the benefit of the Secured Party against
the claims and demands of all persons;

 
(b)  
fully and effectually maintain and keep maintained the validity and
effectiveness of the Security Interest;

 
(c)  
maintain the Collateral in good order and repair;

 
(d)  
forthwith pay:

 
(i)  
all taxes, assessments, rates, duties, levies, government fees, claims, dues and
other charges of every nature that may be lawfully levied, assessed, or imposed
upon it or the Collateral when due, unless the Debtor shall in good faith
contest its obligations so to pay and shall furnish such security as the Secured
Party may require; and

 
(ii)  
all security interests, charges, encumbrances, liens and claims that rank or
could in any event rank in priority to the Security Interest, other than the
charges or security interests, if any, shown in any Schedule to this Agreement
and those consented to in writing by the Secured Party;

 
(e)  
forthwith reimburse and indemnify the Secured Party for all costs, charges,
expenses, and legal fees and disbursements that may be incurred by the Secured
Party in:

 
(i)  
inspecting the Collateral;

 
(ii)  
negotiating, preparing, perfecting, and registering this Agreement or notice of
it and other documents, whether or not relating to this Agreement;

 
(iii)  
investigating title to the Collateral;

 
(iv)  
taking, recovering, keeping possession of, and insuring the Collateral; and

 
(v)  
all other actions and proceedings taken in connection with the preservation of
the Collateral and the enforcement of this Agreement and of any other Security
Interest held by the Secured Party as security for the Obligations;

 
(f)  
at the Secured Party's request at any time and from time to time, execute and
deliver such further and other documents and instruments and do all acts and
things as the Secured Party in its absolute discretion requires in order to
confirm and perfect, and maintain perfection of, the Security Interest in favour
of the Secured Party upon any of the Collateral;

 
(g)  
notify the Secured Party promptly of

 
(i)  
any change in the information contained in this Agreement relating to the
Debtor, its address, its business, or the Collateral, including without
limitation any change of name or address of the Debtor and any change in
location of any Collateral;

 
(ii)  
the details of any material acquisition of Collateral;

 
(iii)  
any material loss or damage to the Collateral;

 
 
 

--------------------------------------------------------------------------------

 
 
(iv)  
any material default by any account debtor in payment or other performance of
his or her obligations to the Debtor with respect to any Accounts;

 
(v)  
the return to or repossession by the Debtor of the Collateral where such return
or repossession of the Collateral is material in relation to the business of the
Debtor; and

 
(vi)  
the details of any material claims or litigation affecting the Debtor or the
Collateral;

 
(h)  
prevent the Collateral, other than Inventory sold, leased, or otherwise disposed
of as permitted by this Agreement, from being or becoming an accession to other
property not covered by this Agreement;

 
(i)  
permit the Secured Party and its representatives, at all reasonable times,
access to all its property, assets, and undertakings and to all its books of
account and records for the purpose of inspection, and render all assistance
necessary for such inspection; and

 
(j)  
deliver to the Secured Party from time to time promptly upon request:

 
(i)  
any Documents of Title, Instruments, certificated Securities, and Chattel Paper
constituting, representing, or relating to Collateral;

 
(ii)  
all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists, and other writings relating to the
Collateral for the purpose of inspecting, auditing, or copying;

 
(iii)  
account control agreements in respect of Investment Property, in form and
substance satisfactory to the Secured Party;

 
(iv)  
all financial statements prepared by or for the Debtor regarding the Debtor's
business;

 
(v)  
all policies and certificates of insurance relating to the Collateral; and

 
(vi)  
any information concerning the Collateral, the Debtor, and the Debtor's business
and affairs as the Secured Party may reasonably require;

 
(k)  
carry on and conduct the business of the Debtor in a proper and efficient manner
and so as to protect and preserve the Collateral and to keep, in accordance with
generally accepted accounting principles, consistently applied, proper books of
account for the Debtor's business as well as accurate and complete records
concerning the Collateral;

 
 
 

--------------------------------------------------------------------------------

 
 
(l)  
where the Collateral is Investment Property, shall prevent any party other than
the Secured Party from having control;

 
(m)  
observe and perform the additional covenants, if any, set out in any schedule
attached to this Agreement.

 
7.2  
The Debtor covenants that at all times while this Agreement remains in effect,
without the prior written consent of the Secured Party, it shall not

 
(a)  
declare or pay any dividends;

 
(b)  
purchase or redeem any of its shares or otherwise reduce its share capital;

 
(c)  
become guarantor of any obligation; or

 
(d)  
become an endorser of any obligation or otherwise become liable upon any note or
other obligation other than bills of exchange deposited to any bank accounts of
the Debtor.

 
7.3  
Except as provided in this Agreement, without the prior written consent of the
Secured Party, the Debtor shall not

 
(a)  
sell, lease, or otherwise dispose of the Collateral except in the ordinary
course of business and for the purposes of carrying on its business;

 
(b)  
release, surrender, or abandon possession of the Collateral except in the
ordinary course of business and for the purposes of carrying on its business; or

 
(c)  
move or transfer the Collateral from the jurisdiction or jurisdictions in which
the Security Interest has been perfected.

 
7.4  
Provided that the Debtor is not in default under this Agreement, at any time
without the consent of the Secured Party the Debtor may lease, sell, license,
consign, or otherwise deal with items of Inventory in the ordinary course of its
business and for the purposes of carrying on its business.

 
7.5  
The Debtor covenants that to the extent that any monies, credit, or other
consideration provided by the Secured Party has enabled the Debtor to purchase
or acquire rights in any personal property or assets, the Security Interest is
and shall remain a purchase money security interest.

 
8.  
Insurance

 
8.1  
The Debtor covenants that at all times while this Agreement is in effect the
Debtor shall maintain or cause to be maintained insurance on the Collateral in
accordance with the Bridge Loan Agreement and if it is silent upon this then:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
maintain or cause to be maintained insurance on the Collateral with an insurer,
of kinds, for amounts and payable to such person or persons, all as the Secured
Party may require, and in particular but without limitation maintain insurance
on the Collateral to its full insurable value against loss or damage by fire
including extended coverage endorsement, and in the case of motor vehicles and
other mobile Collateral, maintain insurance against theft;

 
(b)  
cause the insurance policy or policies required under this Agreement to be
assigned to the Secured Party and have as part thereof a standard mortgage
clause or a mortgage endorsement, as appropriate; and

 
(c)  
pay all premiums in connection with such insurance, and deliver all such
policies to the Secured Party, if it so requires.

 
8.2  
If proceeds of any insurance required under this Agreement become payable, the
Secured Party may, in its absolute discretion, apply those proceeds to such part
or parts of the Obligations as the Secured Party may see fit, or the Secured
Party may release any such insurance proceeds to the Debtor for the purpose of
repairing, replacing, or rebuilding, but any release of insurance proceeds to
the Debtor shall not operate as a payment on account of the Obligations or in
any way affect this Agreement.

 
8.3  
The Debtor shall forthwith, on the happening of loss or damage to the
Collateral, notify the Secured Party thereof and furnish to the Secured Party at
the Debtor's expense any necessary proof and do any necessary act to enable the
Secured Party to obtain payment of the insurance proceeds, but nothing contained
in this Agreement shall limit the Secured Party's right to submit to the insurer
a proof of loss on its own behalf.

 
8.4  
The Debtor irrevocably authorizes and directs the insurer under any policy of
insurance required under this Agreement to include the name of the Secured Party
as a loss payee on any cheque or draft that may be issued with respect to a
claim under and by virtue of such insurance, and the production by the Secured
Party to any insurer of a certified copy of this Agreement shall be its full and
complete authority for so doing.

 
8.5  
If the Debtor fails to maintain insurance as required by this Agreement, the
Secured Party may, but shall not be obliged to, maintain or effect such
insurance coverage, or so much thereof as the Secured Party considers necessary
for its protection.

 
9.  
Use and Verification of Collateral

 
Subject to compliance with the Debtor's covenants contained in this Agreement
and compliance with paragraph 11 of this Agreement, the Debtor may, until
default, possess, operate, collect, use and enjoy, and deal with the Collateral
in the ordinary course of the Debtor's business in any manner not inconsistent
with the provisions of this Agreement; provided always that the Secured Party
shall have the right at any time and from time to time to verify the existence
and state of the Collateral in any manner the Secured Party may consider
appropriate. The Debtor agrees to furnish all assistance and information and to
perform all such acts as the Secured Party may reasonably request in connection
therewith, and for such purpose to grant to the Secured Party or its agents
access to all places where the Collateral may be located and to all premises
occupied by the Debtor.
 
 
 

--------------------------------------------------------------------------------

 
 
10.  
Investment Property

 
If Collateral at any time includes Investment Property, the Debtor authorizes
the Secured Party to transfer the same or any part of it into its own name or
that of its nominee(s) so that the Secured Party or its nominee(s) may appear on
record as the sole owner of it, or has sole rights to it, as applicable;
provided that, until default, the Secured Party shall deliver promptly to the
Debtor all notices or other communications received by it or its nominee(s) as
such registered owner and, upon demand and receipt of payment of any necessary
expenses thereof, shall issue to the Debtor or its order a proxy to vote and
take all action with respect to such Investment Property. After default, the
Debtor waives all rights to receive any notices or communications received by
the Secured Party or its nominee(s) as such registered owner and agrees that no
proxy issued by the Secured Party to the Debtor or its order as aforesaid shall
thereafter be effective.
 
11.  
Collection of Debts

 
Before or after default under this Agreement, without notice to the Debtor, the
Secured Party may notify all or any account debtors of the Debtor of the
Security Interest and may also direct such account debtors to make all payments
on Collateral to the Secured Party. The Debtor acknowledges that any payments on
or other proceeds of Collateral received by the Debtor from account debtors,
whether before or after notification of this Security Interest to account
debtors, and whether before or after default under this Agreement, shall be
received and held by the Debtor in trust for the Secured Party and shall be
turned over to the Secured Party upon request. This includes interest on
deferred payment contracts, and the payments themselves, and lease payments, if
any.
 
12.  
Income from and Interest on Collateral

 
12.1  
Until default, the Debtor reserves the right to receive any money constituting
income from or interest on Collateral and if the Secured Party receives any such
money before default, the Secured Party shall either credit that money against
the Obligations or pay it promptly to the Debtor.

 
12.2  
After default, the Debtor shall not request or receive any money constituting
income from or interest on Collateral and if the Debtor receives any such money
in any event, the Debtor shall hold that money in trust for the Secured Party
and shall pay it promptly to the Secured Party.

 
13.  
Increases, Profits, Payments, or Distributions

 
13.1  
Whether or not default has occurred, the Debtor authorizes the Secured Party

 
(a)  
to receive any increase in or profits on the Collateral (other than money) and
to hold the same as part of the Collateral. Money so received shall be treated
as income for the purposes of paragraph 12 of this Agreement and dealt with
accordingly, and

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
to receive any payment or distribution upon redemption or retirement or upon
dissolution and liquidation of the issuer of Collateral; to surrender such
Collateral in exchange therefor; and to hold any such payment or distribution as
part of Collateral.

 
13.2  
If the Debtor receives any such increase or profits (other than money) or
payments or distributions, the Debtor shall deliver the same promptly to the
Secured Party to be held by the Secured Party as provided in this Agreement.

 
14.  
Disposition of Monies

 
Subject to any applicable requirements of the Act and the Bridge Loan Agreement,
all monies collected or received by the Secured Party under or in exercise of
any right it possesses with respect to Collateral shall be applied on account of
the Obligations in such manner as the Secured Party deems best or, at the option
of the Secured Party, may be held unappropriated in a collateral account or
released to the Debtor, all without prejudice to the liability of the Debtor or
the rights of the Secured Party under this Agreement, and any surplus shall be
accounted for as required by law.
 
15.  
Performance of Obligations

 
If the Debtor fails to perform any of its obligations under this Agreement, the
Secured Party may, but shall not be obliged to, perform any or all of those
obligations without prejudice to any other rights and remedies of the Secured
Party under this Agreement, and any payments made and any costs, charges,
expenses, and legal fees and disbursements (on a solicitor and own client basis)
incurred in connection therewith shall be payable by the Debtor to the Secured
Party forthwith with interest until paid at the highest rate borne by any of the
Obligations and such amounts shall be secured by this Agreement and rank prior
to all claims subsequent to this Agreement.
 
16.  
Default

 
16.1  
Unless waived by the Secured Party, and subject to the Bridge Loan Agreement, it
shall be an event of default under this Agreement and the security constituted
by this Agreement shall immediately become enforceable if:

 
(a)  
any term, covenant, or representation of this Agreement is breached or if
default occurs under the Bridge Loan Agreement or any other security document
provided thereto; or

 
(b)  
any amount owed to the Secured Party is not paid when due; or

 
(c)  
the Debtor defaults or threatens to default in payment when due or performance
of any of the Obligations; or

 
 
 

--------------------------------------------------------------------------------

 
 
(d)  
the Debtor or any guarantor of the Debtor declares itself to be insolvent, makes
an assignment for the benefit of its creditors, is declared bankrupt, declares
bankruptcy, makes a proposal, or otherwise takes advantage of provisions under
the Bankruptcy and Insolvency Act, the Companies Creditors' Arrangement Act, or
similar legislation in any jurisdiction, or fails to pay its debts generally as
they become due; or

 
(e)  
a receiver or receiver-manager is appointed; or

 
(f)  
the Debtor ceases to carry on all or a substantial part of its business; or

 
(g)  
distress, execution, or seizure of any of the Collateral occurs; or

 
(h)  
if the Debtor is a corporation, there is a change of voting control without the
Secured Party's consent; or

 
(i)  
the Debtor changes its name or amalgamates or merges without the Secured Party's
consent; or

 
(j)  
the Debtor allows any hazardous materials to be brought upon any lands or
premises occupied by the Debtor; or

 
(k)  
the Secured Party in good faith believes and has commercially reasonable grounds
to believe that the prospect of payment or performance of the Obligations is
impaired or that any of the Collateral is or is about to be placed in jeopardy.

 
16.2  
In accordance with the British Columbia Property Law Act, the doctrine of
consolidation applies to this Agreement.

 
16.3  
It shall be an event of default under this Agreement and the security
constituted by this Agreement shall immediately become enforceable if any term,
covenant, or representation in any other agreement, contract, or other
commitment of the Debtor to the Secured Party is breached or if default should
occur under the same.

 
17.  
Acceleration

 
The Secured Party, in its sole discretion, may declare all or any part of the
Obligations that are not by their terms payable on demand to be immediately due
and payable in the event of any default, or, in the absence of default, if the
Secured Party in good faith believes and has commercially reasonable grounds to
believe that the prospect of payment or performance of the Obligations is
impaired or that any of the Collateral is or is about to be placed in jeopardy
 
18.  
Enforcement

 
18.1  
Upon any default under this Agreement, the security constituted by this
Agreement shall immediately become enforceable, and any floating charge will
immediately attach the Real Property and Collateral. To enforce and realize on
the security constituted by this Agreement, the Secured Party may take any
action permitted by law or in equity, as it may deem expedient, and in
particular, but without limiting the generality of the foregoing, the Secured
Party may do any of the following:

 
(a)  
appoint by instrument a receiver, receiver and manager, or receiver-manager (the
person so appointed is called the "Receiver") of the Collateral, with or without
bond as the Secured Party may determine, and from time to time in its absolute
discretion remove such Receiver and appoint another in its stead;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
enter upon any premises of the Debtor and take possession of the Collateral with
power to exclude the Debtor, its agents, and its servants from those premises,
without becoming liable as a mortgagee in possession;

 
(c)  
preserve, protect, and maintain the Collateral and make such replacements and
repairs and additions as the Secured Party may deem advisable;

 
(d)  
sell, lease, or otherwise dispose of all or any part of the Collateral, whether
by public or private sale or lease or otherwise, in such manner, at such price
as can be reasonably obtained, and on such terms as to credit and with such
conditions of sale and stipulations as to title or conveyance or evidence of
title or otherwise as to the Secured Party may seem reasonable, provided that if
any sale, lease, or other disposition is on credit, the Debtor shall not be
entitled to be credited with the proceeds of any such sale, lease, or other
disposition until the monies therefor are actually received; and

 
(e)  
exercise all of the rights and remedies of a secured party under the Act.

 
18.2  
A Receiver appointed under this Agreement shall be the agent of the Debtor and
not of the Secured Party, and the Secured Party shall not be in any way
responsible for any misconduct, negligence or nonfeasance on the part of any
Receiver, its servants, agents, or employees. A Receiver shall, to the extent
permitted by law or to such lesser extent permitted by its appointment, have all
the powers of the Secured Party under this Agreement, and in addition shall have
power to carry on the business of the Debtor and for such purpose to enter upon,
use, and occupy all premises owned or occupied by the Debtor in which Collateral
may be situate, maintain Collateral upon such premises, use, Collateral directly
or indirectly in carrying on the Debtor's business, and from time to time borrow
money either unsecured or secured by a security interest in any of the
Collateral.

 
18.3  
Subject to the claims, if any, of the creditors of the Debtor ranking in
priority to this Agreement, all amounts realized from the disposition of
Collateral under this Agreement shall be applied in accordance with the Bridge
Loan Agreement and if it is silent upon this then the Secured Party, in its
absolute discretion, may direct or as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
in payment of all costs, charges, and expenses (including legal fees and
disbursements on a solicitor and own client basis) incurred by the Secured Party
in connection with or incidental to

 
(i)  
the exercise by the Secured Party of all or any of the powers granted to it
under this Agreement; and

 
(ii)  
the appointment of the Receiver and the exercise by the Receiver of all or any
of the powers granted to it under this Agreement, including the Receiver's
reasonable remuneration and all outgoings properly payable by the Receiver
excluding the Receiver's borrowings;

 
(b)  
in payment of any sum or sums borrowed by the Receiver from the Secured Party
and interest thereon if such sum or sums are secured by the Collateral;

 
(c)  
in or toward payment to the Secured Party of all principal and other monies
(except interest) due in respect of the Obligations;

 
(d)  
in or toward payment to the Secured Party of all interest remaining unpaid in
respect of the Obligations;

 
(e)  
in or toward payment of any sum or sums borrowed by the Receiver from any
financial institution, corporation, or person other than the Secured Party, and
interest thereon if such sum or sums are secured by the Collateral.

 
Subject to applicable law and the claims, if any, of other creditors of the
Debtor, any surplus shall be paid to the Debtor.
 
18.4  
The Debtor agrees that the Secured Party may exercise its rights and remedies
under this Agreement immediately upon default, except as may be otherwise
provided in the Act, and the Debtor expressly confirms that, except as may be
otherwise provided in this Agreement or in the Act, the Secured Party has not
given any covenant, express or implied, and is under no obligation to allow the
Debtor any period of time to remedy any default before the Secured Party
exercises its rights and remedies under this Agreement.

 
19.  
Deficiency

 
If the amounts realized from the disposition of the Collateral are not
sufficient to pay the Obligations in full, the Debtor shall pay to the Secured
Party the amount of such deficiency immediately upon demand for the same.
 
20.  
Rights Cumulative

 
All rights and remedies of the Secured Party set out in this Agreement are
cumulative, and no right or remedy contained in this Agreement is intended to be
exclusive but each shall be in addition to every other right or remedy contained
in this Agreement or in any existing or future security agreement or now or in
future existing at law, in equity or by statute, or under any other agreement
between the Debtor and the Secured Party that may be in effect from time to
time.
 
 
 

--------------------------------------------------------------------------------

 
 
21.  
Liability of Secured Party

 
The Secured Party shall not be responsible or liable for any debts contracted by
it, for damages to persons or property or for salaries or non-fulfilment of
contracts during any period when the Secured Party shall manage the Collateral
upon entry, as provided in this Agreement, nor shall the Secured Party be liable
to account as mortgagee in possession or for anything except actual receipts or
be liable for any loss on realization or for any default or omission for which a
mortgagee in possession may be liable. The Secured Party shall not be bound to
do, observe, or perform or to see to the observance or performance by the Debtor
of any obligations or covenants imposed upon the Debtor, nor shall the Secured
Party, in the case of Investment Property, Instruments, or Chattel Paper, be
obliged to preserve rights against other persons, nor shall the Secured Party be
obliged to keep any of the Collateral identifiable. The Debtor waives any
applicable provision of law permitted to be waived by it which imposes higher or
greater obligations upon the Secured Party than as contained in this paragraph.
 
22.  
Appointment of Attorney and Deed

 
22.1  
The Debtor irrevocably appoints the Secured Party or the Receiver, as the case
may be, with full power of substitution, to be the attorney of the Debtor for
and in the name of the Debtor to sign, endorse, or execute under seal or
otherwise any deeds, documents, transfers, cheques, instruments, demands,
assignments, assurances, or consents that the Debtor is obliged to sign,
endorse, or execute, and generally to use the name of the Debtor and to do all
things as may be necessary or incidental to the exercise of all or any of the
powers conferred on the Secured Party or the Receiver, as the case may be, under
this Agreement.

 
22.2  
Whether or not the Debtor attaches its corporate seal, if a corporation, this
Agreement is intended to be and is deemed to be a deed given under seal.

 
23.  
Accounts

 
Notwithstanding any other provision of this Agreement, the Secured Party may
collect, realize, sell, or otherwise deal with the Accounts or any part of them
in such manner, upon such terms and conditions, and at such time or times,
whether before or after default, as may seem to it advisable, and without notice
to the Debtor, except in the case of disposition after default and then subject
to the provisions of Part 5 of the Act. All monies or other forms of payment
received by the Debtor in payment of any Account shall be received and held by
the Debtor in trust for the Secured Party.
 
24.  
Appropriation of Payments

 
Any and all payments made in respect of the Obligations from time to time and
monies realized from any security interests held therefor (including monies
collected in accordance with or realized on any enforcement of this Agreement)
may be applied to such part or parts of the Obligations as the Secured Party may
see fit, and the Secured Party may at all times and from time to time change any
appropriation as the Secured Party may see fit.
 
 
 

--------------------------------------------------------------------------------

 
 
25.  
Liability to Advance

 
None of the preparation, execution, perfection, and registration of this
Agreement or notice of this Agreement or the advance of any monies shall bind
the Secured Party to make any advance or loan or further advance or loan, or
renew any note or extend any time for payment of any indebtedness or liability
of the Debtor to the Secured Party.
 
26.  
Waiver

 
The Secured Party may from time to time and at any time waive in whole or in
part any right, benefit, or default under any paragraph of this Agreement but
any such waiver of any right, benefit, or default on any occasion shall be
deemed not to be a waiver of any such right, benefit, or default thereafter, or
of any other right, benefit or default, as the case may be, and no delay or
omission by the Secured Party in exercising any right or remedy under this
Agreement or with respect to any default shall operate as a waiver thereof or of
any other right or remedy.
 
27.  
Notice

 
Any notice, demand, or other communication required or permitted to be given
under this Agreement shall be given in accordance with notice provisions in the
Bridge Loan Agreement and they shall be deemed to be incorporated herein.
 
28.  
Extensions

 
The Secured Party may grant extensions of time and other indulgences, take and
give up security, accept compositions, compound, compromise, settle, grant
releases and discharges, refrain from perfecting or maintaining perfection of
the Security Interest, and otherwise deal with the Debtor, account debtors of
the Debtor, sureties, and others and with the Collateral, the Security Interest,
and other security interests as the Secured Party sees fit without prejudice to
the liability of the Debtor or the Secured Party's right to hold and realize on
the security constituted by this Agreement.
 
29.  
No Merger

 
This Agreement shall not operate to create any merger or discharge of any of the
Obligations, or of any assignment, transfer, guarantee, lien, mortgage,
contract, promissory note, bill of exchange, or security interest of any form
held or which may in future be held by the Secured Party from the Debtor or from
any other person. The taking of a judgment with respect to any of the
Obligations shall not operate as a merger of any of the covenants contained in
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
30.  
Assignment

 
The Secured Party may, without further notice to the Debtor, at any time assign,
transfer, or grant a security interest in this Agreement and the Security
Interest. The Debtor expressly agrees that the assignee, transferee, or secured
party, as the case may be, shall have all of the Secured Party's rights and
remedies under this Agreement, and the Debtor shall not assert any defence,
counterclaim, right of setoff, or otherwise with respect to any claim that the
Debtor now has or in future acquires against the Secured Party in any action
commenced by such assignee, transferee, or secured party, as the case may be,
and shall pay the Obligations to the assignee, transferee, or secured party, as
the case may be, as the Obligations become due.
 
31.  
Satisfaction and Discharge

 
Any partial payment or satisfaction of the Obligations, or any ceasing by the
Debtor to be indebted to the Secured Party, shall be deemed not to be a
redemption or discharge of this Agreement. The Debtor shall be entitled to a
release and discharge of this Agreement upon full payment and satisfaction of
all Obligations and upon written request by the Debtor and payment to the
Secured Party of all costs, charges, expenses, and legal fees and disbursements
(on a solicitor and own client basis) incurred by the Secured Party in
connection with the Obligations and such release and discharge.
 
32.  
Enurement

 
This Agreement shall enure to the benefit of and be binding upon the parties and
their respective heirs, executors, personal representatives, successors, and
permitted assigns.
 
33.  
Interpretation

 
33.1  
In this Agreement:

 
(a)  
"Debtor" and the personal pronoun "it" or "its" and any verb relating thereto
and used therewith shall be read and construed as required by and in accordance
with the context in which such words are used, depending upon whether the Debtor
is one or more individuals, corporations, or partnerships and, if more than one,
shall apply to and be binding upon each of them jointly and severally;

 
(b)  
"Act" means the British Columbia Personal Property Security Act and all
regulations thereunder as amended;

 
 
 

--------------------------------------------------------------------------------

 
 
33.2  
Words and expressions used in this Agreement that have been defined in the Act
shall be interpreted in accordance with their respective meanings given in the
Act, whether expressed in this Agreement with or without initial capital letters
and whether in the singular or the plural, unless otherwise defined in this
Agreement or unless the context otherwise requires, and, wherever the context so
requires, in this Agreement the singular shall be read as if the plural were
expressed, and vice-versa, and the provisions of this Agreement shall be read
with all grammatical changes necessary dependent upon the person referred to
being a male, female, firm, or corporation.

 
33.3  
Should any provision of this Agreement be declared or held invalid or
unenforceable in whole or in part or against or with respect to the Debtor by a
court of competent jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of any or all of the remaining provisions
of this Agreement, which shall continue in full force and effect and be
construed as if this Agreement had been executed without the invalid or
unenforceable provision.

 
33.4  
The headings of the paragraphs of this Agreement have been inserted for
reference only and do not define, limit, alter, or enlarge the meaning of any
provision of this Agreement.

 
33.5  
This Agreement shall be conclusively deemed to be a contract made under, and
shall for all purposes be governed by and construed in accordance with the laws
of the Province of British Columbia and the federal laws of Canada therein
applicable to contracts made in and to be wholly performed in such Province,
without prejudice to or limitation of any other rights or remedies available
under the laws of any jurisdiction where property or assets of the Borrower may
be found.

 
33.6  
Each party hereby irrevocably attorns to the courts of the Province of British
Columbia.

 
34.  
Miscellaneous

 
34.1  
The Debtor authorizes the Secured Party to file such financing statements,
financing change statements, and other documents, and do such acts, matters, and
things as the Secured Party may deem appropriate, to perfect on an ongoing basis
and continue the Security Interest, to protect and preserve the Collateral, and
to realize upon the Security Interest.

 
34.2  
The Debtor waives protest of any Instrument constituting Collateral at any time
held by the Secured Party on which the Debtor is any way liable and, subject to
the provisions of the Act, notice of any other action taken by the Secured
Party.

 
34.3  
The Debtor covenants that it shall not amalgamate with any other company or
entity without first obtaining the written consent of the Secured Party.  The
Debtor acknowledges and agrees that if it amalgamates with any other company or
companies, then it is the intention of the parties that the term "Debtor" when
used in this Agreement shall apply to each of the amalgamating companies and to
the amalgamated company, so that the Security Interest granted by this
Agreement:

 
(a)  
shall extend to "Collateral" (as that term is defined in this Agreement) owned
by each of the amalgamating companies and the amalgamated company at the time of
amalgamation and to any "Collateral" owned or acquired by the amalgamated
company thereafter, and

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
shall secure the "Obligations" (as that term is defined in this Agreement) of
each of the amalgamating companies and the amalgamated company to the Secured
Party at the time of amalgamation and any "Obligations" of the amalgamated
company to the Secured Party arising thereafter. The Security Interest shall
attach to "Collateral" owned by each company amalgamating with the Debtor, and
by the amalgamated company, at the time of amalgamation, and shall attach to any
"Collateral" thereafter owned or acquired by the amalgamated company when that
Collateral becomes owned or is acquired.

 
34.4  
The Debtor authorizes the Secured Party to provide a copy of this Agreement and
such other information and documents specified under the Act to any person
entitled under the Act to demand and receive them.

 
34.5  
In the event of a conflict or inconsistency between the provisions of this
Agreement and the provisions of the Bridge Loan Agreement, the provisions of the
Bridge Loan Agreement shall prevail.

 
35.  
Copy of Agreement and Financing Statement

 
The Debtor
 
(a)  
acknowledges receiving a copy of this Agreement, and

 
(b)  
waives all rights to receive from the Secured Party a copy of any financing
statement, financing change statement, or verification statement filed, issued,
or obtained at any time in respect of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Debtor has executed this Agreement on the date first
indicated above.
 
 
BC NORTHERN LIGHTS ENTERPRISES LTD.
 
           /s/Tarren Wolfe
Per:
Authorized Signatory
W3 METAL INC.
                     /s/Tarren Wolfe
Per:                                                                
Authorized Signatory
URBAN CULTIVATOR INC.
 
             /s/Tarren Wolfe
Per:
Authorized Signatory
Acknowledged as of the date first indicated above
PLACER DEL MAT LTD.
          /s/Frank Terzo
Per:                                                       
Frank Terzo, Authorized Signatory

 

